*525—In an action, inter alia, for a judgment declaring the commencement date of a lease, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered April 30, 1999, as granted that branch of the plaintiffs motion which was for summary judgment on its first cause of action and granted that branch of the plaintiffs separate cross motion which was to direct them to pay rent.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted summary judgment to the plaintiff on the first cause of action (see, Zuckerman v City of New York, 49 NY2d 557). Pursuant to the terms of the lease at issue, the defendant Odd Job Acquisition Corp. agreed that September 21, 1998, was to be the commencement date of the lease.
The appellants’ remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and Kfausman, JJ., concur.